Citation Nr: 0507943	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a torn 
ligament of the left foot and a fractured left ankle.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.

3.  Entitlement to service connection for a right Achilles 
tendon condition, including as secondary to a left foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to September 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen the claims for service 
connection for a lower back condition and for residuals of a 
torn ligament of the left foot and a fractured left ankle.  

The appeal also arises from an October 2001 rating decision 
that denied a claim for service connection for a right 
Achilles tendon condition.  In this decision, it appears that 
the RO reopened a prior final denial of this claim by the RO 
in August 1999; the veteran had not appealed the August 1999 
RO decision in a timely fashion, which thus became final.  
See 38 U.S.C.A. § 7105 (West 2002).  Based on a review of the 
evidence received since the August 1999 rating decision, 
including VA outpatient treatment records such as an October 
1999 orthopedics consultation report, the Board concludes 
that new and material evidence had been received to reopen 
the claim.  38 C.F.R. § 3.156(a) (2001) (version of 
regulation applicable to applications to reopen that are 
filed before August 29, 2001).  Therefore, adjudication of 
this claim on a de novo basis is warranted, and the RO's 
adjudication of this claim on the merits was not in error.  

In October 2002, a Decision Review Officer from the RO also 
denied the claim for service connection for a right Achilles 
tendon condition after a de novo review of the claim.  In 
July 2004, the Board remanded the case to the RO for 
additional development. 

The claim for service connection for a right Achilles tendon 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the petitions to reopen has been accomplished.

2.  In July 1998, the Board denied service connection for a 
left foot disorder, a fractured left ankle, and back 
condition.

3.  Evidence received since the Board's July 1998 decision is 
cumulative or redundant, or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for residuals of a torn 
ligament of the left foot and a fractured left ankle or for a 
lower back condition.


CONCLUSIONS OF LAW

1.  The Board's July 1998 decision is final.  38 U.S.C.A. § 
7104 (West 2002).

2.  Evidence received since the Board's July 1998 denial of 
the claim for service connection for residuals of a torn 
ligament of the left foot and fractured left ankle is not new 
and material, and the claim for service connection for 
residuals of a torn ligament of the left foot and fractured 
left ankle is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §3.156(a) (2001).

3.  Evidence received since the Board's July 1998 denial of 
the claim for service connection for a lower back condition 
is not new and material, and the claim for service connection 
for a lower back condition is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1998, the Board denied a claim for service connection 
for a low back condition and an application to reopen a claim 
for service connection for the left foot/left ankle 
condition.  The veteran now seeks to reopen these claims. 

Several guiding laws and regulations apply in the context of 
an application to reopen a previously denied claim.  In order 
to reopen a claim which has been denied by a final decision, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The Board notes that 38 C.F.R. § 3.156(a) (2004) was revised 
after the veteran filed his claim.  However, the prior 
version of this regulation applies in this case because the 
veteran filed his application to reopen the claims for 
service connection in January 2001, that is, before the 
effective date of the revised regulation (August 29, 2001).)

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Within this framework, the veteran's applications to reopen 
the claims for service connection for a left foot/left ankle 
condition and for a lower back condition must also be viewed 
in light of the laws and regulations relating to service 
connection.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  In addition, service connection may be 
presumed for certain chronic diseases, including arthritis, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the most recent prior final denial of these two 
claims (left foot/left ankle condition; lower back condition) 
was in July 1998.  At that time, the Board found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a torn ligament of 
the left foot and a fractured left ankle; it also denied a 
claim for service connection for a lower back condition.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court), but the Court affirmed 
the Board's July 1998 decision.  Therefore, the appeal now 
involves whether new and material evidence has been submitted 
on either of these claims since the Board's July 1998 
decision.  

At the time of the Board's July 1998 decision, the evidence 
of record included the available service medical records, a 
1980 post-service VA examination, the veteran's contentions, 
and post-service VA medical records.  

This "old" evidence also includes the veteran's service 
medical records.  His August 1980 separation medical 
examination report noted a left heel fracture that had 
existed prior to service ("epts"), Achilles tendonitis in 
July 1978, left ankle inversion trauma in March 1980 that 
required a cast, and current low back pain that had been 
"off and on."  

The Board notes that there had been an issue as to missing 
service medical records in the past.  However, both the Board 
and the Court have addressed the VA's efforts to secure 
additional medical records in their July 1998 and July 1999 
decision, respectively.  See Hazan v. Gober, 10 Vet. App. 
511, 520-21 (1997) (doctrine of "issue preclusion" 
collaterally estops Board from viewing evidence any 
differently from the way it had done so in a prior decision 
absent "obvious error"); see also Bissonnette v. Principi, 
18 Vet. App. 105, 110 (2004) (defining doctrines of "issue 
preclusion" and "claim preclusion").

The "old" evidence also includes a November 1980 VA 
examination.  The examining VA doctor indicated that the 
veteran had sustained a chip fracture of his left ankle 
during basic training, for which he was treated with an Ace 
bandage; he apparently continued with basic training and was 
not placed on light duty.  However, the examination revealed 
a normal ankle.  X-rays of the feet and ankles were normal, 
but this did "not exclude healed injury."  The diagnosis 
was history of a torn ligament of the left foot and fracture 
of the left ankle, but with no evidence of these on physical 
examination; the examiner concluded that the veteran was 
healthy.

This "old" evidence also includes references to left foot 
problems associated with corns and calluses from 1988 and 
1991.  In April 1991, he reported having had recurrent pain 
in his left foot ever since an injury in 1978.  The X-rays of 
the left foot and left ankle were both negative; the examiner 
diagnosed tendonitis of the left foot.  

This "old" evidence also includes VA medical records dating 
from the 1990s and discussing various left foot and low back 
symptoms.

In September 1996, he described having had pain in the left 
ankle and low back for the last two to three years.  In April 
1997, he reported having had low back pain since 1988.  In 
July 1997, he reported having had low back pain for at least 
10 years.  Occasionally, the medical records indicate that 
the veteran is service-connected for back and ankle problems 
(old traumatic osteoarthritis of the left ankle); some of 
those records specify that the veteran had indicated that he 
was service-connected for these conditions or that he had 
been having these problems since service.  However, these 
references to previously established service connection for 
back or ankle problems therein are based solely on the 
veteran's own inaccurate assertions.  On numerous occasions, 
the veteran has informed the VA medical facilities that he is 
service-connected for these conditions, even though service 
connection has been denied in the past.

In its July 1998 decision, the Board concluded that new and 
material evidence had not been submitted.  The Board stated 
that there was no current evidence of a left foot or left 
ankle condition and that there was no competent medical 
evidence showing that any left foot or left ankle condition 
was related to any in-service disease or injury.  With regard 
to the low back claim, the Board also found that there was no 
medical evidence of a nexus (or link) between any in-service 
disease or injury and any current low back disorder.  The 
Board noted that there was no evidence of complaints or 
treatment for a back condition until 1996, that is, about 16 
years after service.  

The evidence received since the Board's July 1998 decision 
includes additional VA medical records and additional 
correspondence and argument from the veteran.

VA medical records from 1998 to 2004 describe treatment for 
various conditions, including low back pain, left foot pain 
(chronic Achilles tendonitis), and left ankle pain.  In some 
instances, this evidence includes references to the veteran's 
account of in-service left foot/left ankle injuries and his 
assertions that service connection had already been 
established for the two claimed conditions (left foot/left 
ankle condition; lower back condition).  However, the Board 
has previously rejected the veteran's assertions.  Thus, the 
medical records that include statements based on the 
veteran's previously rejected assertions cannot be treated as 
"new and material."  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran); Swann v. Brown, 5 Vet. App. 229 (1993).

The evidence received since the Board's July 1998 decision 
also includes additional correspondence and argument from the 
veteran.  All of these arguments are entirely duplicative of 
the account previously given by the veteran and rejected in 
prior final decisions, including the Board's July 1998 
decision.  

Even assuming that the veteran has supplied additional 
details that were not previously of record, without the 
appropriate medical training and expertise, the veteran is 
not competent to offer a probative opinion on a medical 
matter, such as with respect to the etiology of a claimed 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Where, as here, resolution of an issue 
under consideration turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In sum, the evidence received since the Board's July 1998 
decision is not "new and material.  Under these 
circumstances, the requirements to reopen the claims for 
service connection for residuals of a torn ligament of the 
left foot and fractured left ankle and for a lower back 
condition have not been met, and the Board's July 1998 denial 
of service connection for these conditions remains final.

Veterans Claims Assistance Act of 2000

The Board has also considered whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant with regard to the claims for 
service connection for residuals of a torn ligament of the 
foot and fractured left ankle and for a lower back condition.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5103 & 5107 (West 
2002), was signed into law.  This enhanced the notification 
and assistance duties of the VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The VCAA expressly provides that nothing in the Act "shall 
be construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f) (West 2002).

In this case, the initial unfavorable decision regarding the 
claims for service connection for residuals of a torn 
ligament of the foot and fractured left ankle and for a lower 
back condition was in March 2001, that is, after the VCAA's 
enactment on November 9, 2000.  

However, even under Pelegrini, the notices regarding the 
veteran's claims informed him of the bases for the relevant 
decisions, what types of evidence would be needed, and how 
the evidence would be secured.  The Board also concludes that 
any defect that may exist with regard to the timing of the 
VCAA notice to the veteran was harmless because of the 
extensive, thorough, and informative notices provided to him 
throughout the adjudication.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claims, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in February 2001, April 2001, 
and July 2004; a statement of the case in November 2001; and 
supplemental statements of the case in October 2002 and 
October 2004.  The correspondence and adjudicative documents 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claims.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  The VA has obtained all of the identified medical 
records that are available.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
deficiencies are harmless error.


ORDER

The petition to reopen the claim for service connection for 
residuals of a torn ligament of the left foot and fractured 
left ankle is denied.

The petition to reopen the claim for service connection for a 
lower back condition is denied.


REMAND

In the opinion of the Board, the claim for service connection 
for a right Achilles tendon condition requires additional 
development.

The veteran contends that he injured his right Achilles in 
two incidents during his active service (one during basic 
training and the other while stationed in Germany).  Despite 
various attempts in the past to secure any additional service 
medical records, the VA appears to have received the only 
available service medical records for the veteran.  Those 
records include an August 1980 separation medical examination 
report, which describes an episode of Achilles tendonitis 
during service in July 1978 without specifying if it was the 
left side or the right side.

On a July 1997 VA orthopedic consultation, the examining 
doctor noted that he had found no specific organic 
abnormality attached to the veteran's symptoms; the doctor 
felt that the veteran had a somatoform disorder.  However, in 
an October 1999 VA orthopedic consultation report, the same 
doctor stated that an August 1999 MRI of the veteran's 
Achilles tendon showed an abnormal rounded morphology of the 
Achilles tendon that was thickened, which was compatible with 
a chronic tear or a remote injury and deposition of fibrous 
tissue.  The August 1999 MRI report sets forth the same 
findings.

In light of the August 1980 separation medical examination 
report, the August 1999 MRI, and the October 1999 orthopedic 
consultation report, and the evidence as a whole, the Board 
is of the opinion that an examination is needed to assess the 
current nature of a claimed right Achilles tendon condition 
and its relationship (if any) to the veteran's active 
service.

The Board notes that the veteran has also contended that he 
now has a right Achilles tendon condition as secondary to a 
left foot condition.  See 38 C.F.R. § 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (secondary 
service connection is permissible for degree of disability 
resulting from aggravation by service-connected disability); 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  However, as 
discussed above, service connection has not been established 
for any left foot disability.  Therefore, service connection 
for a right Achilles condition secondary to a left foot 
disability is currently precluded. 

Accordingly, the case is REMANDED to the RO, via the AMC in 
Washington, D.C., for the following actions:

1.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to assess the current nature 
and etiology of his claimed right 
Achilles tendon condition.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
to the physician designated to examine 
the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail, and clinically correlated to 
a specific diagnosis.  The examiner 
should specifically indicate whether the 
veteran currently suffers from a current 
right Achilles condition and should 
specify its diagnosis.  If so, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service, including any 
orthopedic symptoms reported in service 
from July 1978 to September 1980.  All 
examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a 
printed (typewritten) report.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a right Achilles 
tendon condition.  If the decision 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  The case should then be 
returned to the Board for its review, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


